Citation Nr: 0430368	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  02-17 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a deviated nasal 
septum. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1944 to 
April 1946, and from September 1950 to July 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  (The veteran submitted a notice of 
disagreement in December 1992 and a statement of the case was 
issued in February 1993.  In March 1993, the veteran 
submitted a statement wherein he asked for a hearing at the 
RO.  He indicated his continued disagreement with the denial 
of service connection and mentioned that the next step would 
be consideration of the case by the Board.  Although he later 
cancelled his request for a hearing, the Board finds that the 
presentation made in March 1993 suffices for a substantive 
appeal.)


FINDINGS OF FACT

1.  A rating decision of December 1952 denied service 
connection for a deviated nasal septum; the veteran did not 
appeal.

2.  Evidence received since the December 1952 rating decision 
is not so significant that it must be considered to fairly 
decide the merits of the underlying claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim of service connection for a deviated nasal 
septum.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim was originally denied in a rating 
decision dated in December 1952.  He did not appeal, and the 
decision thus became final.  38 C.F.R. §§ 19.2, 19.5 (1952).  
More recently, the veteran requested in October 1990 that his 
claim be reopened.  The RO adjudicated the claim in December 
1991 and the veteran appealed.  

A previously denied claim may not be reopened and considered 
except upon the presentation of new and material evidence.  
38 U.S.C.A. § 5108.  The Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Barnett, supra.  Further analysis beyond 
consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion which 
overturned the test for materiality established by the United 
States Court of Appeals for Veterans Claims (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  The Board notes 
that 38 C.F.R. § 3.156(a) was amended in August 2001, but 
that amendment is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The request to reopen in the instant appeal was received 
before August 29, 2001; consequently, the old version of 
38 C.F.R. § 3.156(a) governs this case.

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995). 

As noted above, service connection for a deviated nasal 
septum was denied in an unappealed rating decision of 
December 1952.  As a result, service connection for the 
veteran's deviated nasal septum may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication in December 1952.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The pertinent evidence of record at the time of the December 
1952 rating decision consisted of the veteran's service 
medical records (SMRs), his service records, and the report 
of a nose operation conducted in May 1948, after his first 
period of service.  The SMRs show that the veteran had a 
tonsillectomy while in service in March 1945.  The record 
reflects that the veteran was hospitalized in May 1948, some 
25 months after completing his first period of military 
service.  The admission diagnosis was deflection of nasal 
septum to the right, and congenital atresia of right nares.  
An operation was performed on the nose, opening the atresia, 
and then a sub-mucous resection was done.  There was 
considerable adhesion of all issue and the sub-mucous 
resection was incomplete; a posterior partial occlusion of 
the nose remained.  

Evidence added to the record since the rating decision of 
December 1952 consists of the veteran's renewed applications 
dated in October 1990 and October 2001.  Also newly submitted 
are the records from the Damas Hospital, Ponce, Puerto Rico, 
received in February 1985, which show treatment for skin and 
leg ailments, and contain the report of an X-ray examination 
showing the paranasal sinuses were well developed and clear.  
In April 1991 the RO received from the veteran duplicates of 
records from 1952, including a reference to the veteran's 
1948 post-service operation, all of which were of record at 
the time of the December 1952 rating decision.  In a March 
1992 letter to the RO, the veteran stated that he cannot 
provide medical information because he did not receive any 
treatment and has been self-medicating for his nose since 
leaving service.  In April 1992 the RO received copies of 
outpatient treatment records from the VA outpatient clinic in 
Ponce, Puerto Rico for the period November 1988 through March 
1992.  Those records reflect that the veteran was given 
prescriptions for various medications and treatment for 
gastrointestinal illnesses, knee problems, and an eye 
ailment.  In October 1999, additional records from the Ponce 
clinic for the period October 1998 to August 1999 were added 
to the record.  Those records reflect treatment for 
gastrointestinal ailments.  In February 2000 the veteran 
submitted receipts showing the purchase of various 
medications.  

In November 2001, the veteran reported that he self-medicates 
with nose drops, that there has been no treatment by a 
medical doctor, that he has never been hospitalized for his 
condition, and that he does not have any relevant medical 
records.  The veteran has averred that his condition worsened 
during his second period of service, and complained that the 
RO had never ordered a medical examination to determine if 
his condition had worsened during his second period of 
service.

The brief treatment records from the Damas Hospital in Ponce, 
Puerto Rico, deal only with the veteran's gastrointestinal 
ailments.  That evidence, while new to the record, is not 
relevant to the instant issue.  

As noted above, the medical records from 1952 which the 
veteran submitted in April 1991 were duplicates of evidence 
already of record at the time of the original adjudication in 
1952.  This evidence thus is redundant and not new.

The medical records from the Ponce outpatient clinic contain 
only references to ongoing treatment for unrelated ailments.  
Thus, while the evidence is new to the record, it is not 
relevant to the underlying issue of service connection for 
deviated septum.  

The duplicate records from 1945 and 1952 which the veteran 
submitted in 1992 are, by definition, not new, and therefore 
do not meet the criteria for new and material evidence.

The receipts for medications, which the veteran submitted in 
February 2000, are new to the record, but they are in no way 
related to the issue at hand and are therefore not material.

The only evidence of record supportive of the veteran's claim 
that the deviated nasal septum is related to military service 
consists of the lay statements of the veteran himself.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2004).  Medical diagnosis or 
etiological opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe symptoms of an 
illness, he is not competent to provide medical opinion as to 
the etiology of his deviated nasal septum.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  
As this newly submitted lay evidence is not competent as 
regards determining the etiology of the veteran's deviated 
nasal septum, it is therefore not new and material because it 
is not so significant that it needs to be considered to 
fairly evaluate the merits of the underlying claim.

In sum, some of the newly received evidence is cumulative and 
redundant, and therefore considered not new.  The remaining 
newly received evidence, by itself or when considered with 
previous evidence of record, is not such that it must be 
considered to fairly decide the claim.  Knowing that the 
veteran continues to experience the problem he had in 1952 
does not help in the adjudication of the question of whether 
the disability is related to military service.  The newly 
received evidence, therefore, is not new and material.  38 
C.F.R. § 3.156(a) (2001).  

Accordingly, the Board finds that new and material evidence 
has not been received, and the veteran's claim of entitlement 
to service connection is not reopened.  38 C.F.R. § 3.156(a).  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) has been enacted.  The 
VCAA has left intact the requirement that new and material 
evidence be received in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108.  This is 
required before the Board may take jurisdiction to fulfill 
any duty to assist and then proceed to evaluate the merits of 
that claim.  38 C.F.R. 3.159(c)(4); Barnett, supra.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).  Nevertheless, the Board notes that 
the veteran was apprised of the provisions of the VCAA in a 
letter of November 2001.  The Board also notes that the 
Statement of the Case (SOC) provided to the veteran in 
October 2002 contained the complete text of the regulations 
implementing the VCAA.  The Board also notes that the veteran 
was apprised in December 1990, June 1991, and in the October 
2002 letter of the requirement that new and material evidence 
be submitted in order to reopen a previously denied claim.  
The Board therefore concludes that the requirements of the 
VCAA have been met in this particular case.




ORDER

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for a deviated 
nasal septum, the appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



